Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 3 and 12 are objected to because of the following informalities:
	
	Claims 3 and 12, line 2 of each claim: the examiner suggests rewriting “the sum” to --a sum-- to avoid an antecedent issue.

	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of US Patent 10,784,553 B2.
 
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting US Patent.
Current Application
US Patent 10,784,553 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
1
10
9
11
11
12
12
13
13
14
14
15
10
16
15
17
16
18
9
19
17
20
18


	As disclosed in the chart above, the current application claims 1-20 matches up with claims 1-18 of the US patent, except that US Patent claims 1, 9 and 17 has the additional limitation of “wherein the q-stripline operates at a cryogenic temperature of a dilution fridge state, wherein the q-stripline exhibits an above-threshold thermalization to the stage” and “wherein the q-stripline provides less than -50 decibels of microwave crosstalk between the first center conductor and the second center conductor”. Therefore, claims 1-18 of the patent meets claims 1-20 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of US Patent 10,978,769 B2.
 
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting US Patent.
Current Application
US Patent 10,978,769 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


	As disclosed in the chart above, the current application claims 1-20 matches up with claims 1-20 of the US patent, except that US Patent claims 1, 10 and 19 has the additional limitation of “wherein the q-stripline provides less than -50 decibels of microwave crosstalk between the first center conductor and the second center conductor”. Therefore, claims 1-20 of the patent meets claims 1-20 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGarey et al. (NPL “A 16 Channel Flex Circuit for Cryogenic Microwave Signal Transmission”, Cited by Applicant).

	In regards to Claims 1, 4, 7, 8, 10, 13, 16, 17 and 19, McGarey et al. teaches in Figure 4 a stripline that is usable for cryogenic microwave signal transmission (i.e. thus able to be used in quantum application) comprising the following:
	A first/lower and second/upper polyimide film (the polyimide films aren’t labeled but present and disclosed in Section 2, First Paragraph, Last 3 lines therein) which are sandwiched between a first/lower and second/upper ground plane (i.e. the ground planes being formed on opposites sides of the first and second polyimide films);
	A first center conductor and a second center conductor (any of the two of the shown 16 conductors) formed between the first and second polyimide film;
	Based on related Figure 1, each conductor has a first via recess (shown but not labeled) formed through the second/upper ground plane and through the second/upper polyimide film to expose a portion of the conductor to accept a pin of a coaxial cable (coaxial cable isn’t shown in Figure 1, but is present in related Figure 5), in which the pin of the coaxial cable will necessarily make electrical and thermal contact with each of the conductors. 
	In regards to Claims 6 and 15, each of the coaxial cables will inherently have a connector with the pin located therein, in which the pin will be connect to a microwave line within the cable.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGarey et al. (NPL “A 16 Channel Flex Circuit for Cryogenic Microwave Signal Transmission”, Cited by Applicant) in view of Riddle et al. (USPAT 5,618,205, Cited by Applicant).

	As disclosed above, McGarey et al. discloses the claimed invention as recited in Claims 1 and 10. McGarey et al. further teaches that the coaxial cable is solder in place (See Figure 4 description). McGarey does not teach: in regards to Claims 5 and 14, wherein the pin is an elastic pin in which the elastic pin makes the electrical and thermal contact only by applying pressure on the center conductor without soldering.
	
	However, Riddle et al. exemplary teaches in Figure 9 a coaxial cable (18) which is connected to a solderless interconnect comprising a compressive/elastic pin assembly (78) to make contact with a signal conductor (32). Riddle et al. teaches in the abstract that the solderless interconnect provide the benefit of flexibility between a coaxial cable and a signal conductor. 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of McGarey et al. and have added the solderless interconnect of Riddle et al. between each of the center conductors and the coaxial cable because such a modification would have provided the benefit of flexibility between the coaxial cable and the center conductors as explicitly suggested by Riddle et al. (See Abstract). As an obvious consequence of the modification, the pins will be compressive/elastic pins which makes electrical and thermal contact with the center conductors only by applying pressure without soldering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843